        Case 1:18-cv-10225-MLW Document 433 Filed 12/06/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )       No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
                 1
CHAD WOLF, Acting Secretary of           )
Homeland Security, et al.,               )
                                         )
                Defendants-Respondents.  )

                           DECEMBER 6, 2019 JOINT REPORT

       On November 20, 2019, the Court ordered that the parties continue to confer and by

December 3, 2019 further respond to the November 8, 2019 Order. Dkt. 429. The Court’s

November 8, 2019 Order instructed the parties to report whether any other individuals have

withdrawn their portions of the Motion for Order to Show Cause and if not, describe with

specificity any remaining disputes. Dkt. 423.

       The parties met and conferred on these issues on December 6, 2019, and report as follows

regarding whether any individuals have withdrawn their portions of the Motion for Order to

Show Cause and their outstanding disputes:

       1.     None of the individuals (Mr. Leon, Mr. Madeira, Mr. Semedo, and Mr. Sisse)

have withdrawn their portions of the Motion for Order to Show Cause but the parties continue to




1
 Acting Secretary of Homeland Security Chad Wolf is automatically substituted for the former
office holder, Kevin K. McAleenan (resigned on October 11, 2019) after he was sworn into office
on November 13, 2019, and sued in his official capacity. Fed. R. App. P. 43(c)(2).
        Case 1:18-cv-10225-MLW Document 433 Filed 12/06/19 Page 2 of 3



confer regarding a mutually agreeable resolution of these individuals’ claims in their portion of

the Motion for Order to Show Cause.

       2.      The parties continue to confer over potential depositions in connection with the

Motion for Order to Show Cause.

       3.      Respondents have agreed to prioritize production of documents related to the

issues presented in the Show Cause Motion. Petitioners anticipate that the results of this inquiry

may be useful to any hearing on the Motion for Order to Show Cause and anticipate that it may

narrow their remaining disputes.

       4.      Accordingly, the parties jointly request that the Court continue to postpone any

hearing on Petitioners’ Motion for Order to Show Cause and reporting on the remaining disputes

relating to the Show Cause Motion to allow the parties to continue to confer on the above issues.




                                                 2
   Case 1:18-cv-10225-MLW Document 433 Filed 12/06/19 Page 3 of 3




      Respectfully submitted this 6th day of December, 2019.

Counsel for the Respondents                  Counsel for the Petitioners

JOSEPH H. HUNT                             /s/ Kevin S. Prussia
Assistant Attorney General                 Kevin S. Prussia (BBO # 666813)
                                           Michaela P. Sewall (BBO # 683182)
WILLIAM C. PEACHEY                         Shirley X. Li Cantin (BBO # 675377)
Director                                   Jonathan A. Cox (BBO # 687810)
Office of Immigration Litigation           Stephen Provazza (BBO # 691159)
                                           Colleen M. McCullough (BBO # 696455)
LAUREN E. FASCETT                          Matthew W. Costello (BBO # 696384)
Senior Litigation Counsel                  WILMER CUTLER PICKERING
                                             HALE AND DORR LLP
/s/Mary L. Larakers                        60 State Street
MARY L. LARAKERS                           Boston, MA 02109
(Texas Bar # 24093943)                     Telephone: (617) 526-6000
Trial Attorney                             Facsimile: (617) 526-5000
U.S. Department of Justice, Civil Division kevin.prussia@wilmerhale.com
Office of Immigration Litigation           michaela.sewall@wilmerhale.com
District Court Section                     shirley.cantin@wilmerhale.com
P.O. Box 868, Ben Franklin Station
Washington, DC 20044                       Matthew R. Segal (BBO # 654489)
(202) 353-4419                             Adriana Lafaille (BBO # 680210)
(202) 305-7000 (facsimile)                 AMERICAN CIVIL LIBERTIES UNION
mary.l.larakers@usdoj.gov                  FOUNDATION OF MASSACHUSETTS, INC.
                                           211 Congress Street
                                           Boston, MA 02110
                                           (617) 482-3170

                                             Kathleen M. Gillespie (BBO # 661315)
                                             Attorney at Law
                                             6 White Pine Lane
                                             Lexington, MA 02421
                                             (339) 970-9283




                                         3
